Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office Action is in response to the amendments of the AFCP filed on 03/24/2021.  

Response to Amendment
3.	Applicant’s amendment filed 03/24/2021 has been entered. Claims 16-32 and 34-36 remains pending in the application, Claim 33 has been cancelled. Examiner note that Applicant’s amendment filed 03/24/2021 has rewritten the indicated allowable subject matter to overcome each and every claim rejections and claim objections set forth in the 03/19/2021 Final office action.

Allowable Subject Matter
Claims 16-32 and 34-36 are allowed.

Reasons for allowance 
	The amendment places the application in condition for allowance by canceling claims and complying with formal requirement(s) in response to objection(s) made in the final office action. The amendment places the application in condition for allowance by rewriting objected-to claims in independent form.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177